       Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 1 of 88




               Jeannette G. Vanderah v. Catholic Diocese of Phoenix
               United States District Court for the District of Arizona
                                      Case No.

       INDEX OF EXHIBITS TO CATHOLIC DIOCESE OF PHOENIX’S
                       NOTICE OF REMOVAL


Exhibit. Description

  1.      State Court Docket

  2.      Operative Complaint

  3.      All documents served on Catholic Diocese of Phoenix

  4.      Remainder of state court record

  5.      Declaration of Ryan T. Mangum

                                                                          47846266.1
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 2 of 88




                  EXHIBIT 1
Civil Court Case Information - Case History
               Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 3 of 88


        Docket




    Case Information
    Case Number:     CV2021-092639             Judge:       Coffey, Rodrick
    File Date:       6/2/2021                  Location:    Southeast
    Case Type:       Civil

    Party Information
    Party Name                                                           Relationship          Sex         Attorney
    Jeannette G Vanderah                                                 Plaintiff             Female      Pro Per
    Catholic Diocese Of Phoenix                                          Defendant                         Pro Per


    Case Documents
    Filing Date      Description                                                        Docket Date     Filing Party
    6/16/2021        AFS - Affidavit Of Service                                         6/18/2021
    NOTE: CATHOLIC DIOCESE OF PHOENIX
    6/9/2021         NOT - Notice                                                       6/14/2021       Plaintiff(1)
    NOTE: ADDENDUMS; EXHIBIT 6; EXHIBIT 7
    6/2/2021         COM - Complaint                                                    6/7/2021        Plaintiff(1)
    6/2/2021         CCN - Cert Arbitration - Not Subject                               6/7/2021        Plaintiff(1)
    6/2/2021         CSH - Coversheet                                                   6/7/2021        Plaintiff(1)
    6/2/2021         NJT - Not Demand For Jury Trials                                   6/7/2021        Plaintiff(1)
    6/2/2021         SUM - Summons                                                      6/7/2021        Plaintiff(1)
    6/2/2021         SUM - Summons                                                      6/7/2021        Plaintiff(1)
    6/2/2021         SUM - Summons                                                      6/7/2021        Plaintiff(1)


    Case Calendar
    There are no calendar events on file


    Judgments
    There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=CV20... 7/15/2021
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 4 of 88




                  EXHIBIT 2
             Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 5 of 88

                                                                                                JEFF FINE
Person FilingN...)       nnok G.VaidErith                                           Clerk of the Superior Court
                                                                                          BY Megan Johnston, Deputy
Address (if not protected):   )F. ry)i,t5Koi_        Waq                                Date 06/02/2021 Time 15:01:39
City, State, Zip Code:           and     ejr     A-zgS2V0                          Description                    Amount
Telephone:                       0 1,60 -          ci                                        CASED 0U2021-092639
Email Address:                 f)c-Re2i                      cam                   CIVIL NEW COMPLAINT            333.00
Lawyer's Bar Number:                                                               TOTAL AMOUNT                   333.00
                                                                                             Receipttl 20287710
Representing         Self, without a Lawyer or     Attorney for       Petitioner   OR     Respondent




                              SUPERIOR COURT OF ARIZONA
                                 IN MARICOPA COUNTY

                                                                                        CV 2 021 -092639
                                                                  Case Number:
Name of Plaintiff
                                                                  Title:   CIVIL COMPLAINT


(tzg-tiolic,Diocesc
 Name of Defendant
                    of Phoenix

Plaintiff hereby submits this complaint against Defendant(s) and alleges the following:


                                         JURISDICTION and VENUE


1.    Maricopa County Superior Court has the legal authority to hear and decide this case
      because: (Check all boxes that are true.)

        J1 The value of this case exceeds $10,000 dollars.
        0    Replevin or other nonmonetary remedy will take place in Maricopa County.

        t1 The Plaintiff resides in Maricopa County.

        gi The Defendant resides in Maricopa County.

        vg The Defendant does business in Maricopa County.

             The events, actions, or debts subject of this Complaint occurred in Maricopa County.

        n Other reason:

  Superior Court of Arizona in Maricopa County                                                    CVC1Of 070118
  ALL RIGHTS RESERVED                                   Page 1 of 4
            Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 6 of 88
                                                                            Case Number:

                                             DISCOVERY TIER

2.     Pursuant to Arizona Rules of Civil Procedure, Rule 26.2 (c) (3), the Court should assign
       my case to the following tier based on the amount of damages 1 request.

         ❑ Tier 1 = Actions claiming $50,000 or less in damages.

        xi Tier 2 = Actions claiming more than $50,000 and less than $300,000 in damages,
                       OR Actions claiming nonmonetary relief.

        n Tier 3 = Actions claiming $300,000 or more in damages.
                                                  PARTIES

3.     The Plaintiff in this case is         anne-k-e,                Viwoleitch- 1632, kloS4:1- aandlor,ft,
                                                                                                               gszg6

4.     The Defendant in this case is          -. 1410 C_ 11i ()USG oc PhOrili               -1-100 6. 14a,yoe Phei2
      Cam. beardtd- Pari'Sk/64,)(ihn                      (Jc6(1()                                              ?5oc1
           1(t.223 6. LIM-,       hzi                          vsoq?
                             STATEMENT OF FACTS AND BREACH


5. Mai 2018- PvcJ a5 1-Cachec in Cia1ic, Qivcc_cc u1 PrvelAY,
       +3(-)11,1
         605e0            akv201 l n 5. Fxnectrol- Paris-h.
                               Pe-43-e)
6. j()I              -241319                    uzzil pie() fily-Aer rLsons; hvirc
                                               scsiorm( pri-)a re slon. 'Printipat lrAfrs
        ve, Wren           '4-alicover'"--1+WSchool vpor, her rairernerrf,
                          ±a.K-es
7. Ali     t S 201q Priocipoli asKed        40 be par+ of fenJef5liip-frami
             I was assIsn            ovv       Sforieni- trvcce       ryistra-lor,
     sf irrioAturn eporiincti-or, Profcsioinai                           yea° men+ eVordinafor, cuod 5c/1w
s.
                  re.preSerrtave.      acteu-ft
                                            , or) +o                             r                          +rcirL
     AU-9[ASA"      OCA• 2 Olci Pt.r-km         (Alt                                                 1 1)°51
                                                                                                        :
                                                                                 w.ri-i±hea,;11u'cr:,653-

     Os- 20\q— Maq 2_020              Leacier6Ke C6 n5-trn4-13 CleAlljtrt rYi(j roLe,
9.                p(ovi. h Ort.eri-eadiniq oliviev6co, bun/11110W yyi prt ional
       \-ak-us)         ct-hv-ei (-) iropactectwiu j                    eclAci                   py       s6-601
© Superior-"\Coitro9Ari2AieftWec       (ou
                                          a yrectitd     h6S-h            ()irk .erw (oncvciot
                                                                                         ni_ch+wil41070110.
   ALL RIGHTS RESERVED                                 Page 2 of 4   infeni-lon66                   of cii5fress.
            Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 7 of 88
                                                                       Case Number:


     APril
10. iJ      9-0         5u ert iSor                                    5
   renewa i can-fra.thi Maq                     atogYviiSor. ctici no+ (ii-evva.1 m
   +etchc-n3 con-i-roc4- curd               Was kid it vQra.S dtife to OUd9d-. •
(If you 441 gd;6
consecutive numbering.)
                        acreniAkIta     labeled "Statement of Facts and Breach," and continue
                         Se o G,i)< \(\'‘VJj       CP ryes 16)
                              ENA1i10i A` 2 ,3,1--1 (tvi cttn
                             APPLICABLE               Sti l)-0311.VIN*G3C Call
                                                                        6Li


(       ) Ac641-1-e.\\11)(1( Envi co ninr,n-}-                rd                LLLISCI [31 S>fperviSGr
            10.0            R13\lis              V              Remil-fer) to Mon kene.iva i r)1 &Ad-

        ) \a‘ein-Vi onal                         of ErnaliOnal Di3fress AFtArni
                Mcdr, 12.-51-12 Ach-cle 3 Prrsonal A-cAi-vns AQS                                loll

        ) We9\ifoTtnt.e,                 Svpexvisnr arktc
         At                              /                Powers/pit-kr4;

(       ) \y,.-1-crcetr-mtc WA-1n P10- -as Gy)ployn-cin+ gAcki-tanshces
         Offifferq Ac-VirAe. Get fra I Wavi_sions/CmptchrActfil- Prairthon Ati •
                                          I
( V )                                                                                                 I
          AZ       ciA-u-.\-e. 1-3-1501

(V ) Award MiornN5 4e.ts /leave                          of A-Viorneys rtes
                       t2--3y1.U1
(If you need more space, add an attachment labeled "Applicable Laws Supporting Claims," and
continue consecutive numbering.)

                                                 INJURIES

        )    .Loss         of
                           Crnploimr_n+ i n lade, i\A   — a S-ed Vuir35hi P
                   on\- ‘:3410o1     Kin roc ;s Nelci lafe no-hcc).
               Mb31- 50noolS dreaci9 hir-ed 4r        5cirlcol var..

© Superior Court of Arizona in Maricopa County                                        CVC10f 070118
   ALL RIGHTS RESERVED                               Page 3 of 4
            Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 8 of 88
                                                                              Case Number:


(        ) MVO(        t(illat i a -     nftafianal                           phkigi chi        motryns
           dcshress               A A5 - A3 H (2j
( 3) kferfergrice. wifk Professidnai Cmp(oVme411- ReiGth'005
(        ) Ne9 ail\te- 1irAVG 4 On cla                                 jc,h

(

(If you need more space, add an attachment labeled "Injuries," and continue consecutive numbering.)



                                                 DEMAND FOR RELIEF


WHEREFORE, Plaintiff demands judgment against defendant(s), and each of them (if applicable)
for the following dollars, interest, costs and expenses incurred herein, or non-monetary remedy,
including reasonable attorneys' fees, and for such other and further relief as the Court may deem just
and proper.

    I                                                            tit nblooln as 006e ()Mu OS.
                                                     Lox( ) bu4-
(       .) A -40flitk.15               cec5


( 1 ) Two Ntkis 5akt_rj                                       -G-)irced  4-etke Un 11)e- job
     One \r:: t4k                                                nukes pvi from horm..
(3 ) Cory n,5-abte, p\eNs►citi olis-hres5 loss of M-eep sVaingI
               di4rAc pVlon-c; taik A(A \-0 ei4-1-611c Oixese SaKinle-104-
                                                                   0*-te
(  ) Unpaid SO( ck               Yaro7k00     daki
(If you need more space, add an attachment labeled "Demand for Relief," and continue consecutive
numbering.)




Dated this      2, JLL(e. 202 1
                      (Date of signature)



                 din
        ignature of Plaintiff or Plaintiff's Attorney)


0 Superior Court of Arizona in Maricopa County                                               CVC1Of 070118
   ALL RIGHTS RESERVED                                   Page 4 of 4
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 9 of 88




                       Exhibit 1
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 10 of 88




Hired with signed contract 5/30/2018



September 2018 — asked to be a mentor teacher to my partner (newer teacher)

January 2019 — Mrs. Petitti communicated to me that she sees a lot of strengths in me. I
stated I am more than willing to help in anything she needed (referring to administration).

February 2019 While having a conversation with Mrs. Petitti she made negative remarks
about her current assistant principal. She stated she thought she was experienced. Stated she
makes plenty of money with her side job with the Suns. Communicated derogatory statements
about her bad home life. Stated that she is back in the classroom. Doesn't grade papers, gives
all students an A and that is why all the parents like her.
        I just listened.

March 2019 — Expressed to Anita that I am interested in getting back into administration. She
did not know if there would be a budget but mentioned the following year she sees me in
administration and she stated that she sees in me what it takes to take over SJB when she
retires. I did share that my first choice is to be in administration if there is a possibility. What I
don't want is to be placed in classroom and do both teacher responsibilities and be given
administration responsibilities...I prefer one or the other so I can be my best at what I am doing.

There was a disciplinary situation that involved 4th grade students and I was the middle man
between Mrs. Petitti and assistant principal. Awkward and uncomfortable. The two did not
even talk with each other. Mrs. Pettiti used me to transfer the messages of how she wants the
assistant principal to handle it.

April 2019 - Mrs. Petitti shared that she will not be renewing assistant principals contract so
she has to wait to give out teacher contracts until the last day of school. Teachers were asking
me when contracts would come out and so I shared with Mrs. Petitti and she stated everyone
needs to wait. Mrs. Petitti shared other negative comments about other staff members. For
example "She is a princess"; "Millenials have no sense of commitment"; "she is horrible". This
was not the most comfortable to listen to.

I shared with Mrs. Petitti that I would be seeking administration openings for the next school
year. She stated that she understands and also stated that she hopes that I stay because she
has a plan. I asked what the plan is. She stated that when she retires she definitely sees me
taking over the school. She said she needs to stay because Father is new and she committed to
three years. She would love to retire now. We had a discussion, and I shared that I was
horiored that she had the confidence in me to share. I did go on to say that even if she were to
retire, there is no guarantee that I would be the one to take her place since there would be
interviews and such. I mentioned that the Diocese could move someone internally if they
chose. Mrs. Petitti stated that her plans was not to share with the Diocese her retirement plans
               Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 11 of 88




until late April and she would let them know who her replacement would be. Therefore, my
chances of getting the principalship would be more likely. She stated she trusts no one at the
Diocese.

I did share with Mrs. Petitti that I would be seeking administration because ultimately there is
no guarantee that I would step into adm. at SJB. Mrs. Petitti stated that she understands.

May 2019 — The assistant principal announces her new position as principal at St. Gregory.
Contracts went out two days later.




July 2019 — New school year begins. Mrs. Petitti sets up a meeting with me to discuss the
upcoming school year. I am contracted as a teacher for 2019-2020. She shares the idea of
having an administration team and I would be part of it. She stated what she would like me to
do: studentservice administrator; curriculum director; STEM coordinator for accreditation. She
told me to think about it. There would be a stipend connected to it. I did agree to help out in
these administrative roles.


Aug. 2019 — Mrs. Petitti asked for my involvement with the AMP program due to parent letters
of concern coming into the AMP teacher. Mrs. Petitti referred these issues to me and I
successfully assisted and helped with the correspondence back and forth to parents. I worked
well with the AMP teacher. Mrs. Petitti stated she wants people who can make decisions.

The start of my role being assigned the student service administrator and overlooking the
program also started at the beginning of the school year. I attended the meetings in which I
was informed of (most at the last minute). The resource teacher stated that I don't need to
stay at the meetings, just sign the paper and then I can leave. The resource teachers shared
that is what last years assistant principal did. With over 10 years of special education
experience I know it's important to have an administrator attend the meetings. The resource
teacher became uncomfortable.

Coordinated a lot of curriculum PD and science and social studies adoptions. Set up continual
Saxon math PD K-6 grades.
  ..‹... ......,ygr,t,
                 .........2....t.
                           Hr,

Sept. 2019— The resource teacher went to Mrs. Petitti. Mrs. Pettiti called me in. Stated I was
not the resource teachers boss. I responded with "I understand that and I never gave any
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 12 of 88




inkling that I was" I stated I am not here at all to make anyone uncomfortable and I don't want
resource teacher to be uncomfortable with me being involved as the student service
administrator. I thought I was doing what I was suppose to be doing and overlooking the
program. Mrs. Petitti says that she wants me to be SSA and I need to attend meetings because
she is not able to attend.

Mrs. Petitti announces in a staff meeting that I only sign a paper for student service meetings
solely because she is not able to be there. Mrs. Petitti did not communicate this information
with me prior to full staff announcement.

October 2019 —Two staff members asked to sit in parent/teacher conference . I shared this
information with Mrs. Petitti and she sternly stated "that is not your job and I will let the staff
know". "I don't want teachers to take advantage of you". I was a little taken back with this
communication. As teachers, we always support one another.

A teacher came to me about a grading issue for grade reports that would be going out for CU.
The teacher asked if she could give a "no grade". I listened to the reason why the teacher
wanted to do so. I told her it sounds reasonable but I also suggested that she double check and
go ask Mrs. Petitte because,' have not been here at the school long enough to know if that is
something that would be okay on an official grade report. The teacher was in tears after asking
Mrs. Petitte due to her being reprimanded for asking her the question. I was called into the
conference room with the resource teacher.iiMrs. Petitti presents the situation and says "how
dare a teacher ask me a question like that while i was out on the playground". "I am not going
to give an immediate answer for question like that, that is a curriculum question". I stated I
told the teacher to double check with her as far as a "no grade" on the report card. It was me.
Mrs. Petitti says "she (teacher) should know, we did that back at Mt. Carmel". This whole
situation caused a hostile environment.

One parent came into the office asking to see the assistant principal. The same morning an
email went out to all staff stating "SJB does not have an assistant principal".

A parent writes a letter to Father James and me requesting a meeting with the both of us. Mrs.
Petitti very upset over this. She emails me "do not respond". The next morning Mrs. Petitti
comes to my classroom door and questions me "Did you talk to her" "She dragged you it" . I
shared with Mrs. Petitti that I did not know anything about it, I did not talk with her.

In October I was told there is no more budget for curriculum. Mrs. Petitti called me in and told
me she cancelled everything that I had scheduled.

I was asked to schedule a Science Professional Dev for our new Science adoption. I was told to
make sure all teachers were there and if they couldn't be cancel it. One teacher had a doctors
appt that was scheduled months in advance. I was told everyone needs to be present. Even if
one teachers wasn't I would have to let them know we have to cancel for everyone. The
teacher tried to reschedule. This process took a couple weeks. The teacher sent a follow up
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 13 of 88




email to Anita (and CC me) to let her know she was able to get her appt. rescheduled. Mrs.
Pettiti questioned this teacher on why she CC me on the email. She responded with, "because
Jeannette is the one that has been scheduling all the professional development and she feels its
courteous to let me know too". I am glad she did so I didn't have to cancel the PD scheduled
for all 1st — 5th grade. My question is: Why wouldn't Anita want me to stay in the loop of
communication when Anita is the person who directed me to put this task into motion? This is
ONE of many actions that Anita did to HINDER my job and impact me in a negative way.

My 4th grade team partner and I were called into the office during out lunch break. As we
entered the conference room Mrs. Petitti & Ms. Jansen were sitting there. As we both took a
seat, Mrs. Petitti states she is concerned about how many students in 4th grade made honor roll
and that in 27 years of being in education that has never happened before. Both of us were
taken back and wondered why we were being questioned. We didn't know what to say or
respond with because we both grade and treat our students with equity and opportunities to
succeed. Each one of them has earned his/her grades. We do allow test corrections and
students can earn points back. Ms: Jansen goes on to say that she fails kids in religion. Mrs.
Petitti goes and pulls the same students grades from last year, looking for discrepancies. As I
viewed what was put before us, there was no difference. Very similar grades. Those teachers
were not questioned last year. This caused hostility. I walked out wondering why that just
happened. Mrs. Petitti was taking a jab and it upset me more that she pulled in my partner to
do this. And Mrs. Petitti has never mentioned a concern with grades to us ever again. If she
wasttruly concerned there would have been some follow through or rechecking on us.

I set up a meeting with Mrs. Petitti because based on the events described in all the
documentation. I wanted feedback. I asked her if something has changed. I told her I could
not pin point it but something has changed. It's different. She stated "give an example" and I
shared two (teachers wanting me to sit in on a conference and the parent who wrote a letter
requesting to meet with me/Father). I also stated that I am not sure what my role is anymore
on admin team because I was told curriculum budget is gone, student service adm I was told
conflicting messages and I have STEM for accreditation but we have not done much with
accreditation to this point. Mrs. Petitti did mention Accreditation for my leadership.

"1 see you have relationships with staff'. I said "yes, I do. We work together". I am not sure
why she made a point to state this to me.

November 2019 -

Nov. 13th — During the staff meeting Mrs. Petitti states to the entire staff that "All STEM
Accreditation will go to Jackie from here on out". Mrs. Petitti just last week mentioned to me
that this is what I will be doing. Mrs. Petitti never communicated to me that she would be
giving Jackie all of the STEM. This is very confusing and its even after I went to see her to share
that I am observing incidents that show there is a change. To me, this is another direct jab to
negatively impact me as a staff member.
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 14 of 88




Nov. 18th — Mrs. Petitti came through my classroom and we started a conversation. I shared
with her that I am confused as well as other staff members that in last week's staff meeting she
said to give all "STEM" to Ms. Jansen. I expressed to her that I didn't know this is what she was
going to do. I asked her if I am suppose to hand over all the lesson plans and STEM activities
already turned in to me over to Ms. Jansen. She stated that she will tell staff that they can turn
the STEM information to me. She walked away clearly unhappy that I asked about this but I
was just trying to get clarification on yet another change in my administration role. I asked
myself, is she intentionally trying to set me up to fail and look badly. I won't allow this to
happen.

The twists and turns I am experiencing is not okay. The incidents I am experiencing are
effecting me and my professionalism in a negative manner. Leaders are suppose to inspire
others.

Nov. 20th Mrs. Petitti states in staff meeting that all STEM accreditation gets turned in to me.
This is another change,. one week later.

 November 2019 — I was in the office on prep. A parent walks into the office and requests to
talk with the principal. The principal was in a meeting in the conference room. The parent then
asks front desk to talk with someone on the adm team. (I am on the adm team). The front
desk gal asks the principal if it is okay if I meet with the parent. The principal answers with a
direct "NO". The parent who is obviously upset ends up talking with the "school nurse". I was
not allowed to meet with parent even though he pointed at me and asked to speak with me.

This directly impacts me as a professional and how I am viewed as an administrator. Ignoring
an upset, parent is not what administration is about.

Week of Dec. 9th. — Anita came by my classroom during dismissal stating that Father has now
put me in charge of Accreditation. She will let the School Board know that I will make monthly
meeting reports, am I okay with this. I was in the mist of student dismissal with parents and
students in my classroom. This should have been presented in a different setting, not during
classroom dismissal.

As Mrs. Pettiti was walking away I asked the question "where do you invision us as a school or
what is the goal by the end of the year for the accreditation process?". She pointed her finger
at me and says "that is what you are going to tell us". I was not givdn any guidance or further
information.

Anita sends out an email to the board stating I am now the lead for accreditation and will make
reports to the school board.

Dec. 19. I walked into Anita office to talk with her 1:1. Once again, I approached her about
how things seemed to have changed. I shared with her I like to reflect. I am trying to figure out
the change. 1 stated that I have done everything she has asked me to do in full support of her
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 15 of 88




and administration. I requested that she share what she sees. She mentioned we need to
meet as an adm. team. I agreed. She stated"! trust no one at this point". I asked her if there
was a reason or if someone had come to her. She said no.

I did not know what to do with that statement. She then says, I hope this meeting helped you
(this was condescending).

Winter Break

Week of Jan. 6th

January 6, 2020 Anita sent email requesting that I ask teachers specific math questions and
gather answers. I set this in motion and was waiting for responses.

January 7, 2020 Came in and rec'd same day notice of a student serv. meeting for K. A
scheduled administration meeting was also scheduled and Anita cancelled due to a student
service meeting. The other teacher did receive notice before break. This is a recurring issue. I
don't get meeting notices. until day of. Anita did communicate to resource teacher that she
needs to inform me of the meetings.

Adm. meeting was rescheduled for Jan. 8th (next day) after faculty meeting (5:30pm). I
informed Anita immediately due to conflict in evening schedule that I,yyas not able to stay later
due to an already scheduled event with my own son.

January 9th — Attended student service meeting for 8th grade student at 3:15pm.
January 10th — Was asked today to attend incoming students (TWINS) meeting at 10am. I am in
classroom at this time. Resource teacher changed time from 10am to 1pm. I also had a grade
level parent meeting and did not get to student service meeting for TWINS until 1:20pm.




January 10th 1-3pm

TWINS student service meeting —15L grade teacher, resource teacher, mom of twins,
speech/lang pathologist, 1:1aide for boy student, and both students in room.

Overview: TWINS (one boy and one girl) — both on autism spectrum

Girl — ok with academics, may have meltdowns, periods of refusal
Boy — challenged with academics, needs /requires 1:1 aide for all academics and throughout the
day, uses marbles to put onto pictures, assigned a HR in other school (Legacy) and never
attended the HR, he stayed in resource room based on his needs. Meltdowns (mom holds him
to calm him down), roams classroom, will run
       Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 16 of 88




Teacher expressed concern that she will not be able to meet boys needs in regular 1st grade
classroom. I suggested a learning center where he could work 1:1with his aide. Resource
teacher will also be able to see him for small amounts of time W/TH.

Parent concerned that the teacher can not meet with her son 1:1 during school day. Mom
mentions hiring a r d helper for son while at school.

Mtg ended by agreeing that we would get together as a school to discuss our resources that will
be able to assist with boy's educational needs.

I texted Anita during the meeting and asked if she was still at school. I wanted to share the
details of the incoming TWINS and invite her into the meeting. Anita never responded.

After the meeting adjourned the teacher expressed high concerns and some stress. I asked the
resource teacher if she had a few minutes to chat and have follow up conversation. She walked
away. Five-ten minutes later Anita text me stating her and the resource teacher were in her
office, was I available? I answered YES and went to the office.


January 10th 3:20-4:10 Meeting with Anita and Resource Teacher

Anita says, Ann and I were just talking about the meeting. I said, yes it was quite involved. The
boy has in depth needs in a classroom setting. I then asked Ann how she felt the meeting went.
She stated she thinks we can make it work.

I did express to Anita my concerns about the boys needs and his academic level. I shared that
mom said he stayed in a resource room all day long and was not attending regular education
setting in last enrolled school and he has never been in a regular education classroom. I shared
that his academic level is emergent/pre-school level. He requires 1:1 with academics and mom
shared that he is able to focus for a couple minutes at a time. Our 1st grade classroom is set up
with 1 hour blocks of time (1hr. math/1hr. reading). The boys service plan states that he
receives academics through a resource teacher.

Anita asked Ann how he compared to another 1St grade autistic student. She stated he was
lower in his functioning.

I expressed the boys need to be with a resource teacher the majority of the time while at
school. Ann availability would be limited due to other students she sees.

Anita suggested K instead of 1st. She asked me how I felt about it. 1 stated its more appropriate
placement but I still have concerns. I am wondering if we need to brainstorm all our school
resources to best meet his needs.
       Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 17 of 88




Anita wants to give him a chance, I agree as long as we have a plan in place throughout the day
and who he will be with each step of the way.

**Following the meeting I stated to Anita that I want to help in the meetings and it just seems
as resource teacher is uncomfortable; Anita cut me off and says: "I will determine that".

NOTE: Anita never attends these meetings.

THEN she taps my leg and says "I was going to talk to you about your dress—It's too casual for a
Friday"

I was wearing a black dress shirt with a dressy scarf. I had black capri pants on. I am always
professionally dressed. Three hours later Anita sends an email to the entire staff about dress
code.

January 13, 2020 — Anita emails me at 10:22am stating the deadline was last Friday for math
questions and she needs the information by 3pm today. I checked original email and there was
no deadline communicated. But I went ahead and submitted math feedback spur of the
moment that day. Keep in mind, I am still teaching full —time each day.

January 14th Anita came into my classroom on a Wednesday. It was jeans day. I don't wear
jeans to work. I never have. She asked me if I have a SJB t-shirt: I said yes. She states "I prefer
you wear that shirt". I was dressed professionally with a blouse pants and jacket. Many staff
members do not wear a SJB t-shirt to work. She did not target them with the same request.

Why is she focused on dress anyway. What does this have to do with anything UNLESS I am not
professionally dressed. She is just making jabs at me. (pictures of other staff members on this
day and their dress on file).

January 22nd Although I have been directed to be the lead for Accreditation, I am told that the
information can not be communicated from me at a staff meeting. I find this quite odd. How is
one suppose to lead if they are told they can't communicate to colleagues? During the staff
meeting two other teachers shared the status and next steps for the Accreditation committees
ALTHOUGH Anita stated I was the lead for Accreditation now. I have never experienced such
confusion from a leader in a school setting. AGAIN my supervisor is negatively impacting my
job and my professional status. She has caused a hostile work environment that humiliates me
as a professional.

Mrs. Pettiti is sending mixed signals once again and leaving me and others confused.

January 28th Another teacher emailed me in regards to a student on a service plan. The
teacher was not comfortable with last minute request to fill out documents for student that
were needed within a couple hours. The teacher asked me what the process was. I referred
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 18 of 88




her to the resource teacher as I was asked to do. Even though I was asked to be student service
administrator, I was told to refer teachers who come to me straight to the resource teacher.

Seems evident that Mrs. Pettiti is intentionally trying to disregard my professionalism to
colleagues. This supervisor doesn't know what she wants. She continuously humiliates,
demeans, disregards, and causes a hostile work environment for no reason she is willing to
communicate.

January/February — I submitted for reimbursement for classroom supplies that I purchased out
of my own pocket book. I was sent back an email (2/25) asking questions about my
reimbursement request. I answered and re-submitted.

February 4th — Since I was told I am the lead for Accreditation, I sent an email to the
administration team asking for information history from previous school surverys. Mrs. Pettiti
is part of adm team along with two other faculty members and myself. I received no responses.

Feb. 5th — Mrs. Pettiti meets with grade levels. During 1st and 2nd grade meetings teachers were
asked why morale is low. States she is being asked to cut a teacher. Teachers became worried
about their jobs middle of the school year. Two came to me (one crying the other with high
stress level). Wondering why this type of information is communicated to teachers in this
manner. Does not help morale or building of a positive school climate.

Feb. 6th Another change in my leadership role for accreditation occurs today. I am told there is
no need to meet and there will be no more accreditation meetings, other items need to get
done. But an update on accreditation needs to be communicated the next couple staff
meetings.

Feb. 9th — I communicated to Father James and Mrs. Pettiti that although I tried serving the
Eucharist as told to do so, I was not comfortable at all.

Another Note: Other staff members have also communicated that they are not comfortable
serving the Eucharist. If names need to be shared, I have that documentation. I was not the
only teacher uncomfortable doing this immediate task.


Feb. 11th — Adm meeting was just Mrs. Pettiti and I. We discussed the EM requirement, She
said she was okay and now understands that serving body and blood to 100's of people was out
of my comfort area. She would like me to meet with Father as well. I shared I have a meeting
with him tomorrow. I also shared that I have a meeting with another staff member at 10am
tomorrow regarding accreditation. I shared with Anita that the other teacher and I work very
well together and we are able to plan for accreditation updates that allow me to update the
entire staff. My expertise is math and STEM and the other teacher is able to share a lot of ELA
information about her committee progress.
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 19 of 88




I also asked again, "where would you like to be by the end of the year with accreditation?".
Mrs. Pettiti has never given direction in this area so I will need to move forward utilizing other
colleagues,outside of the adm. team whom are willing to assist with the process. Other adm.
team members who have experience with accreditation have shared limited information in my
endeavors to learn more in order to lead. Is this a directive given out from our school leader? I
ponder this question because this all does not make sense to me as a professional who has
been in education for 18 years.

Feb. 12th — I tried to meet with the other staff member at 10am. Only to find out that Mrs.
Pettiti asked her to come to the office right at 10am. This staff member shared with me that
Mrs. Pettiti called her to the office and gave her some direction about accreditation AND asked
her to send out an email to staff about accreditation. This completely undermines my
leadership role that Mrs. Pettiti assigned to me. Or continues to sternly tell me, "you are the
lead for accreditation" and now behind the scenes she as a leader is playing games to set her
own staff members. Who does this? Wow. Why was I not called in to be given direction and
asked to send out the email to staff. Mrs. Pettiti did assign me this lead position. ONCE AGAIN,
my supervisor is negatively impacting my ability to perform my job. She again, humiliates my
professionalism.

This gives me further insight that Mrs. Pettiti will meet and give guidance and direction to other
staff members as she chooses but Mrs. Pettiti is not fair, consistent, or equal in her
twisted/confusing leadership with me.

Today, gave me factual behavior that Mrs: Pettiti is blocking, forming obstacles, and
manipulating my ability to lead tasks she has specifically given me. There is only one reason for
this, she does not want me to succeed. I thought we were all here in the best interest of
children and to inspire teachers and to form healthy school climates.


Feb. 12th — Met with Father regarding EM. He shared that it is not something he was going to
make me do and I thanked him. I shared that if maybe I was able to ease into this position it
may have not been so uncomfortable. I was given a 15 minute training and sent up onto the
altar. I don't have experience on the altar. He mentioned that Mrs. Pettiti wanted me to lead
by example. I totally understand this and have done so with all other tasks. Just serving the
body and blood of Christ was not my calling. He asked me questions about other areas. I
shared that this year is different, uncomfortable and as fast as I am assigned a leadership role
or action it is taken away or changed or twisted just as fast. Too many pieces change without
notice. I shared example of Mrs. Pettiti in the middle of staff meeting takes my leadership role
as STEM coordinator for accreditation and announces to all staff members to now give
everything to another adm. person. It just doesn't make sense. I shared I was given curriculum
as well and that came to a stop as well. He suggested job descriptions might help. I agreed. In
the end I asked Father if he truly made me the "Leader of Accreditation" just recently. He said
— "I don't remember all the things but remembers `academics' ". He said he discussed roles
back in August with Mrs. Pettiti. Father did not recall recently asking Mrs. Pettiti to assign me
       Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 20 of 88




as the "Accreditation Leader" of the entire process. He shared with me that his last
conversation about administration team assignments was back in August.

So here is my professional insight at the moment Mrs. Pettiti didn't discuss mid-year change
in leading Accreditation with Father at all. She chose to assign it to me spontaneously for some
manipulative reason. And due to her non-willingness to assist the process or give me any
feedback or information in the area of Accreditation, my insight grows deeper and more
obvious.

Father was very nice to talk with. I am sad if Mrs. Pettiti is using him as a scapegoat of her own
decisions.

Feb. 18th — Administration meeting was cancelled. Therefore, I sent an email out to the adm
participants asking if anyone had access to an accreditation narrative. I was wanting to use it as
a resource at an upcoming STEM team meeting so we could make some long term plans in our
direction. I received no responses once again. I am suppose to keep the staff updated with a
working plan and direction. The staff meeting is tomorrow.

Anita text messages me and asks me to put out a faculty agenda. I said I can talk about
accreditation and would she like me to add anything else? In her next text, she apologized that
this was a mistake. On Feb. 19th the staff agenda came out and although I understood
accreditation Was a part of the agenda, the agenda did not have "Accreditation" as an item.
Instead it said "School Improvement" —with another staff members name next to it.

More manipulative behavior from the leader of our school, Mrs. Pettiti that NEGATIVELY
impacts my job performance. Anita tells me to lead but blocks me from doing the tasks she
keeps asking me to do. She completely excluded Accreditation and my name from the agenda.
Staff members came to me stating they are confused if Accreditation was the same thing as
School Improvement. Leadership causing this confusion.

Mrs. Pettiti begins formal teacher evaluations with grade levels. I was skipped over. Never
asked to plan for an observation. This was another indication to me.


Feb. 19th An administration meeting was called during my lunch break. I was told we need to
be on the same page and I don't need a narrative. It could change. I shared that I thought it
would be a great resource to look at as we work through the accreditation goals. I was told to
work on something else. Again, I seek information to gain knowledge to move forward and
again I am blocked. I have never worked in conditions such as these. I ponder what the goal is
here. Are we moving forward under leadership in the best interest of children or is this a
hidden agenda that doesn't allow us to focus on kids?

March 3rd — I received an email from Father James. He requested to meet with me for follow up
and other school issues. When we met he asked me how the adm. team was — I stated the
       Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 21 of 88




same. I feel like I have been asked to be in leadership role but it is being made difficult for me
to do so without any communication why. He went forward in talking about the "finance
process" submitting invoice, wait for approval, then make a purchase based on approval. He
said the amount for reimbursement that I submitted was not a problem, I needed to make sure
I followed the process. I shared with him that I believed I followed the process by getting prior
approval for the classroom items. A 2nd grade teacher already purchased and was reimbursed
for the same items. I followed the same process last year and I was not understanding what was
different. I was never given such a hard time for classroom reimbursement. Doesn't seem
equitable across grade level/teacher to teacher. Father said I will be reimbursed. I told him
thank you. He said he was going to add the process to the handbook. I agreed that being able
to follow a consistent process would be helpful.

March 5th — The EM list came out and I remained on the list to serve the Eucharist on March 6th.
I emailed Mrs. Pettiti as a reminder of conversations I had with Father and her. I did not receive
a response until the following week. The March 6th Mass was uncomfortable for many reasons.
I remember a quote from Father Parks "Our job is to propose and not impose". This sits in my
heart even as I work through this piece. I was taken off the list one week later.

March 9th — I sent out another email requesting information from accreditation committees
because I was creating a working spreadsheet with all action items so each committee was able
to track progress as we work toward completing accreditation goals. I rec'd no responses from
the committee leads who happen to be on the SJ.B adm team. I rec'd no response from Mrs.
Pettiti. Silent treatment doesn't allow working committees to proceed successfully. Hinders
goal. So I ask myself, "why was I told to lead the accreditation team through the process when
even administration team / Mrs. Pettiti does not really want me to lead". Is she trying to set
me up for failure in front of all my colleagues who I have an outstanding professional
relationship with? AGAIN, supervisor causing hostile environment that negatively impacts my
job.

March 10th — Another adm. meeting scheduled during my lunch break. I attended along with 2
others. Anita was at another meeting. Three minutes prior to my lunch ending Mrs. Pettiti was
able to come into the meeting. I asked if I can be placed on the staff agenda so I can do a final
update/closing for accreditation up to this point. I also wanted to share the spreadsheet for
each committee to let everyone know that although quarter 4 will be filled with other agenda
items during staff meetings, the spreadsheet will allow us to remember where we are as
committees and what tasks we still need to do. Mrs. Pettiti looked at me and stated "you can
do that, but things will change because 'some people will not be here next year' ". She was
stern, mean in her demeanor and it was upsetting. For the first time through all this, I was
upset. I called the Superintendent's office on this day and spoke with the assistant
superintendent. I reported the poor hostile working environment that I am in. I was upset this
day. I was directed to communicate my concerns with my supervisor. Seriously, that is what I
have been trying to do the entire year. The Catholic Diocese of Phoenix did nothing to help my
situation. I even mentioned getting an attorney because I didn't know what else to do.
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 22 of 88




While administration team meetings were now being scheduled during my lunch break 25-30
minutes max; the meetings continued without me because others on adm. team had more
administration time within their schedules. I am the only one with full-time teaching and adm.
duties. What was further discussed was not shared with me. Updates were minimal.
Sometimes I would find out at the School Board meetings what additional topics were covered
and being worked on.

All year, all I have set out to do is be a positive asset to the administration team that I was
invited to be on. My leader saw my professional qualities and praised them until "I don't know
what happened or changed". I tried to talk with her 1:1on two/three different occasions and
did not receive any feedback that anything was different on her end. The negative behavioral
feedback I was getting on a continuous basis humiliated me and negatively impacted my daily
job.

March — Spring Break/School Closures due to /COVID 19. I was never included in any
administration meetings/planning etc.... I attended virtual staff meetings.

April/May—All teachers asked to complete closing end of school year items as well as tasks for
the upcoming 2020-2021 school year (class placement, ordering of supplies, signing up for
benefits for 2020-2021school year, 8th grade clap out).

May 4th-LL Staff meeting — it was communicated that contracts will not come out until after
Memorial Day (June). This is very late and it is done for reasons that were shared with me last
year when another adm team member/teacher was not going to be renewed or given a
contract. Mrs. Pettiti did not get along with her past assistant principal and stopped talking to
her all together. Mrs. Pettiti told me that she does not want any back-lash from community
when the word gets out of non-renewal of contract for this person. Therefore, she withholds
all teaching contracts until after school lets out. Gee, I am seeing a pattern. I am now that
person.

One staff member asked "shouldn't we have a contract prior to signing up for benefits for next
year". Staff member asked if we should assume we are getting a contract. Mrs. Pettiti
responded: "As far as I know everyone will have a contract, no one has told me otherwise".
Interesting response.

Every teacher was going to be given a check out time. No one is allowed at school unless it is
their scheduled time.

May 29th My scheduled check-out day. I arrive at 9am and go to the office to sign all student
CUM files. I was told to go to my classroom and Anita would meet me there. She arrived and
asked if I was done with check list. I told her I still have to take outside bulletin board down.
She said finish and meet me in office conference room. She came back into my classroom and
said "don't remove anything off the walls, another adm team said not to do so". I found this a
strange return to my classroom request. About 20 minutes later, I went to conference room to
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 23 of 88




ask a question about "removing personal items from classroom". I asked Mrs. Pettiti if this
means items we will need over the summer or all personal items. I said its different if we have
a contract or don't have a contract because at this point I still did not know. So I asked Mrs.
Pettiti, "Am I getting a contract or am I not getting a contract?". She says, why don't you come
in and sit down. This is when she said "I am not able to renew your contract due to
budget/COVID reasons". I asked her if there was any other reason, she said no. She told me it
was an anonymous decision on the                 council. Never heard of this council. She asked
for my computer which I already brought into the conference room. She asked for the charger
and I said I left in in the classroom on my chairs. Mrs. Pettiti then hands me an envelop and
states: "that is no longer your chair, it belongs to the school". The envelop contained the
reimbursement check for the school items in which I submitted months ago and Mrs. Pettiti
never got back to me on reimbursement. I had given up receiving any kind of reimbursement.
Handing me the check in the manner she did on this morning was another unprofessional
experience from a person who is suppose to lead a school in a positive and productive
direction. When I had to meet with Father James in February to discuss reimbursement, he
said it would be fine. She held on to reimbursement approval for 3 months. Why?

She started walking me out the office door and I said good-bye to front desk gal. Anita
continued to walk with me and tells me "I have not talked to anybody about this" and I said "I
am sure you haven't". She told me no one was allowed on campus to help me empty my
classroom and its entirety of all my belongings. She stated the custodian will help me. When I
entered the class room the custodian was already bringing me boxes. And she just told me she
had not talked to anyone about this and that the front desk secretary did not know. She took
my charger and doc camera from my desk. She says "good luck and I hope you stand on your
feet". And that was it. I spent hours packing up my "personal items" and all that belonged to
me. I left the reimbursement check on my desk and took all the items I had paid for during the
school year for all classroom. Her handing me a reimbursement check after school year was
over and never communicating the reimbursement was rather unjustified. I believed I would
not get reimbursed at all based on her behaviors and how she made me meet with Father
James.

There is absolutely no professional reason for non-renewal of my contract. How can I go from
glowing evaluations 2019-2020, asked to be part of administration team, well-respected by
colleagues, students, parents to non-renewal based on budget. This is an excuse because there
is a current teacher posting for a 5th grade position. Why was this not offered to me? I find the
non-renewal not in the best interest of kids. I have never had any performance issues that
were ever communicated to me. I have the right to a healthy work environment. Mrs. Pettite
caused several occasions of hostility, humiliation and her evil behaviors directly impacting my
job in a negative manner. If there was constructive feedback, I am the type of professional that
would have made immediate corrections. Mrs. Pettite has broken the law by not providing a
non-hostile work environment. Instead it is filled with negative behavior that directly impacts
the success of my professional career.
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 24 of 88




Mrs. Pettiti's practices of waiting to assign contracts after the school year has ended causes
hardship for the person(s) not being renewed. This does not allow ample time to apply for jobs
at other schools.
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 25 of 88




                       Exhibit 2
        Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 26 of 88




Witness Statements -Taken from letters sent directly to Jeannette Vanderah from St. John Bosco
Families between June 2020 — August 2020




Dear Fr. James and Mrs. Petitti,

I am shocked to hear that Mrs. Jeannette Vanderah was one of the teachers' contracts not renewed next school
year. Frankly, I feel this decision was a huge mistake and incredibly confusing as a new 5th grade teacher and IA's
were hired to fill vacant slots.



Omg Mrs. vanderah! This is the worst possible news. You are undoubtedly one of the best teachers in the school.
Both my children loved you. Ezz was literally almost in tears when I told him. He really wanted ou to be his
teacher next year and I was oing to request you. I can't and won't do another year with              so I'm not sure
we'll be returning, with        at least. Wow. I'm absolutely dumbfounded and devastated. You are a fabulous
teacher; you're fun, you make your class fun, you're approachable and easy to talk to and you TEACH! You are quite
literally the entire package! Do you mind if I ask why you aren't returning? Please let me know if there is anything I
can do.

Sadly and with love,



MAN...I am pretty shocked and deeply saddened for multiple reasons.
Can you even say what happened? I mean...you are the favorite teacher amongst our kids at that school!
We are in the dark can you enlighten us?


We love you...
I can not tell     yet or it will ruin her entire summer.
We should grab coffee.



I've been meaning to reach out to you ever since I heard your contract was not renewed for the upcoming school
year. Frankly, I am extremely pissed and will go into how I expressed my feelings regarding this news to Mrs. Petitti
and Fr. James in just a bit.


I want you to know how much we will miss you and appreciated having you as a teacher. gm was so sad when I
told her the news. She adores you and told me many times how much she loved having you as a teacher. You were
in her words, "My favorite teacher ever!". You made math and science so fun and ignited a spark in MI      to want
to learn and do more. So thank you from the bottom of my heart for having such a wonderfully poSitive and inspiring
impact on my sweet girl.




Mrs. Vanderah was one of the best teachers we have had so far at SJB. She went above and beyond with my
daughter, Emea last year. She not only pushed her academically, but did so in a loving, nurturing way. She made
Math and Science fun and sparked an interest in those subjects unlike any other teacher at SJB. Mrs. Vanderah had
all the qualities that a teacher should possess. She was inspirational, faithful, kind, fun-loving, approachable,
intellectual, and possessed great social skills that always made us feel comfortable.
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 27 of 88




                       Exhibit 3
      Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 28 of 88




To Whom It May Concern,

I would like to share my experience working at St. John Bosco School and witnessing the
interactions between Jeannette Vanderah and our principal Anita Pettiti during the 2019-2020
school year.

Jeannette was asked to be on the Administration Team by Mrs. Pettiti at the beginning of the
school year. There were also three other teachers that were part of this team. It is considered
an honor to be asked to be a part of this team at our school. At the start of the school year
Jeannette was asked if she had anything to share in staff meetings as well as the other
members of the team. She was always included in Administration Team meetings and teachers
felt comfortable coming to Jeannette with questions regarding Student Services and Curriculum.
Jeannette was solely responsible for assisting teachers in choosing a new textbook company for
Social Studies and Science for grades 1-5 and fostering a relationship with a math training
coach. Mrs. Pettiti was kind and respectful in acknowledging Jeannette's leadership skills with
the staff.

Beginning in January Mrs. Pettiti interactions with Jeannette changed dramatically. She no
longer acknowledged Jeannette during staff meetings as part of the team but continued to give
credit to the other three team members. Staff started to question if Jeannette was still part of
the leadership team. Mrs. Pettiti was short with her comments if Jeanette had a question. Mrs.
Pettiti asked Jeannette to be in charge of school accreditation but did not provide any guidelines
as to the prior accreditation. She expected Jeannette to run the entire staff meeting without
giving Jeannette any notice beforehand. When our school moved to virtual teaching in March
Jeannette was not a part of any of the discussions and planning with the Administration Team
despite overseeing the Curriculum for the school. During our virtual staff meetings Mrs. Pettiti
was very curt with her replies when Jeannette was speaking. It was obvious to the entire staff
Mrs. Pettiti did not want to hear what Jeannette had to say and that she was no longer important
to the school.

When Jeannette was told her contract would not be renewed because of budget cuts there was
an open position in fifth grade. The position was posted on the Diocese website and everyone
on the staff knew there was going to be an opening. It is a false statement to say that there was
no position available for Jeannette at the school due to budget. After Jeannette was let go,
Mrs.
Pettiti hired a full time fifth grade teacher and two full time assistants. Jeannette Vanderah did
not receive equal treatment as a teacher on staff from our principal Anita Pettiti.

I am available if you have any further questions.

 Thank you,
littgaSEEMMEEN
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 29 of 88




                        Exhibit 4
        Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 30 of 88




Hi Mrs. Vanderah!

41rnottuilionnbkindly gave me your email address so I hope it is ok to email you privately.

I've been meaning to reach out to you ever since I heard your contract was not renewed for the upcoming school
year. Frankly, I am extremely pissed and will go into how I expressed my feelings regarding this news to Mrs. Petitti
and Fr. James in just a bit.

I want you to know how much we will miss you and appreciated having you as a teacher. Phoebe was so sad when I
told her the news. She adores you and told me many times how much she loved having you as a teacher. You were
in her words, "My favorite teacher evert". You made math and science so fun and ignited a spark in Phoebe to want
to learn and do more. So thank you from the bottom of my heart for having such a wonderfully positive and inspiring
impact on my sweet girl.

I would like to share an email I sent to Mrs Petiiti and Fr James with you:

Dear Fr. James and Mrs. Petitti,

I am shocked to hear that Mrs. Jeannette Vanderah was one of the teachers' contracts not renewed next school
year. Frankly, I feel this decision was a huge mistake and incredibly confusing as a new 5th grade teacher and IA's
were hired to fill vacant slots.

Mrs. Vanderah was one of the best teachers we have had so far at SJB. She went above and beyond with my
daughter,Mast year. She not only pushed her academically, but did so in a loving, nurturing way. She made
Math and Science fun and sparked an interest in those subjects unlike any other teacher at SJB. Mrs. Vanderah had
all the qualities that a teacher should possess. She was inspirational, faithful, kind, fun-loving, approachable,
intellectual, and possessed great social skills that always made us feel comfortable. Unfortunately, our year with Ms.
Tan was in direct contrast and I would like to address our experiences with Ms. Tan with you at another time. I
understand that difficult decisions were made in the best interest of our school. However, I find it extremely upsetting
that a teacher like Mrs Vanderah was "let go" while other, not so desired teachers in my opinion, are still on the
faculty.

I'm sorry if my email seems to be questioning your decision making process, but I feel a more detailed explanation is
needed to help me understand and process how losing Mrs. Vanderah could possibly be for the best interest of our
school. I hope you will consider my email to be an expression of deep concern and not meant to be disrespectful.
                    •
Sincerely,

iiktfigagaMP)

I am not trying to stir up any issues Honestly, I'm not. And I am not in any way seeking an explanation from you! I
was a bit hesitate with including the email above but I thought, what the hell, I really wanted you to know how upset I
am and to let you know that I expressed my utter disappointment with the powers that be. You are an exceptional
teacher and I know I am not the only parent that would attest to this. I just hope others have chimed in and expressed
their anger regarding your non-renewal of contract especially since undesirable teachers, like Ms. Tan, are still on
faculty.

I wish you nothing but the best in whatever the next chapter brings you, Mrs. Vanderah. Please know just how special
you are and how much you will be missed at SJB.

Keep in touch and have a wonderful rest of summer!

VIM
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 31 of 88




                        Exhibit 5
                   Case 2:21-cv-01239-SMB  Document 1-3 Filed 07/15/21 Page 32 ofYAK
                                                                                  88
                                 C
                                    L
                                        -\
                                          1    -'^hk-K--P.    •      •       C
                                                                                                    1) ).--)(4,,                     ,
                                                                                                       (5DLo                        qq.-1
EEOC Fqnn 161;11%2020)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:   Jeannette G. Vanderah                                                                   From:          Los Angeles District Office
      1532 W Musket Way                                                                                      255 E. Temple St. 4th Floor
      Chandler, AZ 85286                                                                                     Los Angeles, CA 90012



                             On behalf of person(s) aggrieved whose identity is
                             CONADENTrat, (?9 Crl? (;11301,7tal)
EEOC Charge No.                                 EEOC Representative                                                                         Telephone No.
                                                Brandon Mancia,
540-2020-03590                                  Investigator                                                                                (213) 785-3014
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                  The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                  Your charge was not timely filed with EEOC; in Other words, .you waited too long after the. date(s) of :the alleged
                  discrimination to file your charge
       X          The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                  determination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This determination does not certify           e respondent is in compliance with the statute': The EEOC
                  makes no finding Sslizi themerits of any other issues that might be cons rue as aving een raise y this charge.
                  The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                  Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Infortfiation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit againsrtpsk- respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN(20}DAYS of your receipt of this notice; or your right to sue-basedon this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state courtmithin 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. .                                                    •

                                                                         On behalf of Ithe  Commission
                                                                                        Ulla, synod by PateklA Kane
                                                                                             ON:cnaPaulda Itne, 0•IgualEmpfoyment

                                                           Patricia                               erma.l.r.indakx.veteasgav,
                                                                                             [Mc )01103 03 104855
                                                                                                                             05

                                                                                                                                        March 2, 2021
 Enciccvre.5(3)                                                   For Rosa Ni. Viramontes,                                                        (Date Issued)
                                                                      District Director
cc:
           Marian Enriquez
           Director of Human Resources
           Diocese of Phoenix
           menriquez@dphx.org
           400 E Monroe St
           Phoenix, AZ 85004
             Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 33 of 88

Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the char e referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. lye your attorney a copy o this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in,U3_,J2strict Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court,) Whether you file in Federal.or State court is a matter for you to decide
after talking to youraltorney. Piling thiSNotiO6 is not enough. You 'Must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent perMifre—d-by court decisions, matters like or related to the matters alleged in
the charge. Generally`, suits are brought in the State where the alleged unlawful practice occurred, but in some              piix,
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple'questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategRecisions for you.

PRIVATE SUIT RIGHTS                --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violationn) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit,must be filed within 90 days of this Notice and within the 2- or 3-year EPA,back pay recovery period.

ATTORNEY REPRESENTATION --                      Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S: District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE-
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 34 of 88




                  EXHIBIT 3
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 35 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 36 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 37 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 38 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 39 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 40 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 41 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 42 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 43 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 44 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 45 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 46 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 47 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 48 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 49 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 50 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 51 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 52 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 53 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 54 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 55 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 56 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 57 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 58 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 59 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 60 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 61 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 62 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 63 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 64 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 65 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 66 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 67 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 68 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 69 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 70 of 88




                  EXHIBIT 4
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 71 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 72 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 73 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 74 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 75 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 76 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 77 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 78 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 79 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 80 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 81 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 82 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 83 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 84 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 85 of 88
Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 86 of 88




                  EXHIBIT 5
                                                                                        Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 87 of 88



                                                                                   1    Tracy A. Miller, SBN 015920
                                                                                        Ryan T. Mangum, SBN 34344
                                                                                   2
                                                                                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                   3    STEWART, P.C.
                                                                                        2415 East Camelback Road, Suite 800
                                                                                   4    Phoenix, AZ 85016
                                                                                   5    Telephone: 602-778-3700
                                                                                        Fax: 602-778-3750
                                                                                   6    tracy.miller@ogletree.com
                                                                                        ryan.mangum@ogletree.com
                                                                                   7
                                                                                        Attorneys for Defendant Catholic Diocese of Phoenix
                                                                                   8
                                                                                   9                               UNITED STATES DISTRICT COURT
                                                                                   10                                  DISTRICT OF ARIZONA
                                                                                   11   Jeannette G. Vanderah,                              No.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12                 Plaintiff,
                                                                                   13                                                       DECLARATION OF RYAN T.
                                                                                               v.                                           MANGUM
                                                                                   14
                                                                                        Catholic Diocese of Phoenix,
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                                      Defendant.
                                                                                   16
                                                                                   17          I, Ryan Mangum, declare as follows:
                                                                                   18          1.     I am over the age of 18 and am competent to testify as to all matters set forth
                                                                                   19   herein and would testify if called upon to do so.
                                                                                   20          2.     I have personal knowledge of all the matters set forth herein.
                                                                                   21          3.     I am counsel of record for Defendant Catholic Diocese of Phoenix in this
                                                                                   22   matter.
                                                                                   23          4.     Pursuant to LRCiv 3.6(b), I verify that true and accurate copies of all
                                                                                   24   pleadings and other documents filed in the state court proceeding, case number CV2021-
                                                                                   25   092639 have been filed with this Court.
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case 2:21-cv-01239-SMB Document 1-3 Filed 07/15/21 Page 88 of 88



                                                                                   1            Executed this 15th day of July 2021, in Phoenix, Arizona.
                                                                                   2
                                                                                   3
                                                                                                                              Ryan T. Mangum
                                                                                   4
                                                                                   5                                                                        47844217.1

                                                                                   6
                                                                                   7
                                                                                   8
                                                                                   9
                                                                                   10
                                                                                   11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12
                                                                                   13
                                                                                   14
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                 2
